Mr. Chief Justice HerwÁNdbz
delivered tlie opinion of tlie court.
Antonio Ramírez Muñoz instituted proceedings in the District Court of G-uayama to establish the ownership of three tracts of land, one of them consisting of 1% cuerda,s, equivalent to 54 ares and 78 centares, situated in barrio “Monte Llano” of Cayey, with the metes and bounds described by the petitioner, who alleged that he had purchased it under private contract in the year 1903, from Cruz and Sofia Aponte; and said court, having considered the evidence presented, rendered judgment on January 26 of the current year, approving the application and ordering that the ownership of the three estates be recorded in the Registry of Property of Caguas in favor of the petitioner, Ramírez Muñoz.
A certified copy of the judgment referred to was presented in said registry for the record of the tract of 1% cuerdas, and the registrar, .by decision of April 15 last, refused to admit the document to record, on the ground that from the year 1903, when the estate appears to have been acquired, to the.date of the judgment, the 10 years of possession required by section 1858 of the Revised Civil Code, for the prescription of the ownership, had not expired, a cautionary notice being entered, to have effect for a period of 120 days, at folio 178, of volume 26, of Cayey, estate 1550, record letter A-
An appeal was taken from this decision by Ramírez Mu-ñoz, who prays for its reversal on the grounds advanced by him, and that the record sought be ordered made.
Article 18 of the Mortgage Law grants registrars the power to classify, under their responsibility, the documents issued by judicial authorities, for the sole purpose of admitting, suspending or refusing their record or entry; but such power does not authorize them to examine the grounds of judicial decisions, nor to base, upon the opinion they may *332form of tlie legality of such, grounds, the denial of any record or entry, although it is permissible for them to consider whether or not they have been rendered by a court of competent jurisdiction and in the proper action, according to the doctrine established by the General Directorate of Registries of Spain, in its decisions of April 10 and June 7, 1876; January 19, 1877; December 22, 1882; December 18, 1883; April 27 and May 5,1894; September 27,1897; and October 6, 1900.
And this could not be otherwise because the grounds of judicial decisions, and the very important function of weighing the evidence, are intrusted to the wisdom and integrity of courts of justice, which act within a sphere entirely independent of that of the registrars of property.
Whether or not the District Court of Gfuayama committed an error in approving the application for a declaration of ownership in question, cannot be decided by the registrar of said district, but by the judicial authority in the proper action instituted by any person considering himself aggrieved.
In view of the foregoing reasons, the decision appealed from should be reversed and the record applied, for, entered.

Reversed.

Justices MacLeary, Wolf and del Toro concurred.
Mr. Justice Higueras did not take part in the decision of this case.